Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.

Drawings
The drawings received on 22 February 2017 are accepted by the examiner.

Specification
The specification received on 22 February 2017 is accepted by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-2, 5-8, 11-14, and 17-22: 
                Regarding independent claim 1, the prosecution history, especially at the previous Remarks by applicant RCE filed on 18 December 2020 (pages 8-9) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner’s statement of reasons for allowance for Claims  1-2 and 5-6: the prior art does not disclose or suggest a system for providing visual indications of temperature changes in a surgical instrument during an ocular surgery, the system comprising: an ocular surgical instrument comprising at least one tip for performing the ocular surgery; and a reversible thermochromic covering on the at least one tip that changes color in response to a temperature change in the at least one tip during the ocular surgery in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims  7-8 and 11-12: the prior art does not disclose or suggest a system for providing visual indications of temperature changes during an ocular surgery, the system comprising: a surgical instrument having at least one tip configured for performing the ocular surgery; and a thermochromic ring partially covering a portion of the at least one tip of the surgical element, wherein the thermochromic ring changes color in response to a change in temperature at the at least one tip during ocular surgery in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims  13-14 and 17-20: the prior art does not disclose or suggest a system for providing a visual indication of a temperature change during use of a surgical instrument in an ocular surgery, the system comprising: an ocular surgical instrument having at least one tip for performing the ocular surgery; and a reversible thermochromic covering on a portion of the at least one tip that changes color based on a temperature at the at least one tip in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claim 21: the prior art does not disclose or suggest a system for providing visual indications of temperature changes during a 

The following is an examiner’s statement of reasons for allowance for Claim 22: the prior art does not disclose or suggest a instrument for use with a phacoemulsification handpiece in an ocular surgical procedure, the instrument comprising: a tip for performing the ocular surgical procedure; and a reversible thermochromic coating on a portion of the tip that changes color based on a temperature of the tip in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US 2003/0216732 A1 – relays to medical instruments with thermochromic material
	US 2003/0216733 A1 – relays to medical devices with thermochromic material

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TC/
08 January 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861